Exhibit 10.38

LOGO [g27363g59m09.jpg]

2009 LONG-TERM EQUITY INDUCEMENT PLAN

RESTRICTED STOCK UNIT AWARD CERTIFICATE

THIS AWARD is made this [Date}(the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Corporation”), to [Name] (the “Participant”).

R E C I T A L S

A. The Corporation has established the Corporation’s 2009 Long-Term Equity
Inducement Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Corporation and its stockholders to grant the restricted stock unit award
(the “Award”) described in this Award Certificate to the Participant as
compensation, as an inducement to join and remain in the service of the
Corporation, and as an incentive for increasing efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. Capitalized terms used in this Award
Certificate and not otherwise defined herein shall have the meanings given to
such terms in the Plan. The Plan is hereby incorporated in and made a part of
this Award Certificate as if fully set forth herein.

2. Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards to
the Participant as of the date hereof an Award with respect to
[                    ] restricted stock units (subject to adjustment in
accordance with Section 8 of the Plan) (the “Stock Units”), which Stock Units
are restricted and subject to forfeiture on the terms and conditions hereinafter
set forth. As used herein, the term “Stock Unit” shall mean a non-voting unit of
measurement which is deemed solely for purposes of calculating the amount of
payment under the Plan and this Award Certificate to be equivalent to one
outstanding share of the Common Stock (subject to adjustment in accordance with
Section 8 of the Plan). The Stock Units shall be used solely as a device for the
determination of the payment to eventually be paid to the Participant if such
Stock Units vest pursuant to Section 4 hereof. The Stock Units shall not be
treated as property or as a trust fund of any kind. The Participant acknowledges
that the Plan Administrator may use a broker or other third party to facilitate
its Stock Unit award recordkeeping and agrees to comply with any administrative
rules and procedures regarding Stock Unit awards as may be in place from time to
time. The Participant acknowledges and agrees that the Corporation may require
that any Common Stock received under the Award be deposited in a brokerage
account (in the name of the Participant) with a broker designated by the
Corporation, and the Participant agrees to take such reasonable steps as the
Corporation may require to open and maintain such an account.

The Participant hereby agrees that no payment under this Award certificate or
any other contract, arrangement, or program shall be made to the Participant if
Section 162(m) of the Internal Revenue Code of 1986, as amended, would prevent
the Corporation from receiving a deduction for such payment. If, however, any
payment is withheld pursuant to the previous sentence, the Corporation shall
delay such payment only until the first calendar year that the Corporation may
pay Participant and still receive a deduction for such payment, as determined by
the Corporation.

 

1



--------------------------------------------------------------------------------

3. Rights as a Shareholder; Dividends and Voting.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a shareholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.

(b) Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 5
or terminated pursuant to Section 4, the Corporation shall credit the
Participant as of such record date with an additional number of Stock Units
equal to (i) the per-share cash dividend paid by the Corporation on its Common
Stock with respect to such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 8 of the Plan and/or Section 9 hereof) subject to the Award as of such
record date, divided by (iii) the fair market value of a share of Common Stock
(as determined under the Plan) on such record date. Any Stock Units credited
pursuant to the foregoing provisions of this Section 3(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate. No crediting of Stock Units shall be
made pursuant to this Section 3(b) with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 5 or terminated
pursuant to Section 4.

4. Vesting; Termination of Employment.

(a) Vesting in General. Subject to Section 4(b) below, the Award shall vest and
become nonforfeitable with respect to twenty-five percent (25%) of the total
number of Stock Units (subject to adjustment under Section 8 of the Plan) on
each of the first, second, third and fourth anniversaries of the Award Date. The
Participant has no right to pro-rated vesting with respect to the Award if his
or her services to the Corporation or one of its Subsidiaries terminates before
any applicable vesting date with respect to the Award (regardless of the portion
of the vesting period the Participant was in service to the Corporation and/or
any of its Subsidiaries).

(b) Effect of Termination of Employment. If the service of the Participant with
the Corporation or a Subsidiary is terminated for any reason, then the Stock
Units (and related dividends) which have not vested as of the date of the
Participant’s termination of service (the “Termination Date”) shall terminate.
If any unvested Stock Units are terminated hereunder, such Stock Units shall
automatically terminate and be cancelled as of the applicable Termination Date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.

5. Timing and Manner of Payment of Stock Units. On or as soon as practicable
following (and in all events within thirty (30) days after) the vesting of any
portion of the Award pursuant to Section 4(a), the Corporation shall deliver to
the Participant a number of shares of Common Stock equal to the number of Stock
Units subject to the Award that vested on that particular vesting date;
provided, however, that the Corporation reserves the right to settle any Stock
Units credited as dividend equivalents pursuant to Section 3(b) by cash payment.
In the

 

2



--------------------------------------------------------------------------------

event of such a cash payment, the cash payable with respect to a Stock Unit
shall equal the fair market value of a share of Common Stock (such fair market
value determined under the Plan) as of the vesting date of that Stock Unit. The
Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Participant or other person entitled under the Plan to receive any
shares with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 9.1 of the Plan. The Participant shall have no further rights with
respect to any Stock Units that are paid pursuant to this Section 5 or that
terminate pursuant to Section 4(b).

6. Non-Transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Section 4 hereof or Section 8 of the Plan,
neither the Stock Units nor any rights hereunder may be transferred, assigned,
pledged or hypothecated by the Participant in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution,
nor shall any such rights be subject to execution, attachment or similar
process; provided, however, that such restrictions shall not apply to transfers
to the Corporation. Except as otherwise provided herein, any attempted
alienation, assignment, pledge, hypothecation, attachment, execution or similar
process, whether voluntary or involuntary, with respect to all or any part of
the Participant’s unvested rights under this Award shall be null and void.

7. Not a Contract of Employment. Nothing in this Award Certificate gives the
Participant the right to remain in the employ of or other service to the
Corporation or any Subsidiary or to affect the absolute and unqualified right of
the Corporation and any of its Subsidiaries to terminate the Participant’s
employment or other service at any time for any reason or no reason and with or
without Cause or prior notice. Except to the extent explicitly provided
otherwise in a then effective written employment contract executed by the
Participant and the Corporation, the Participant is an at will employee whose
employment may be terminated without liability at any time for any reason. By
accepting this Award, the Participant acknowledges and agrees that (a) any
person who is terminated before full vesting of an award, such as the one
granted to the Participant by this Award Certificate, could attempt to argue
that he or she was terminated to preclude vesting, (b) the Participant promises
never to make such a claim, and (c) in any event, the Participant has no right
to pro-rated vesting with respect to the Award if his or her employment or other
service terminates before any applicable vesting date with respect to the Award
(regardless of the portion of the vesting period the Participant was actually
employed by the Corporation and/or any of its Subsidiaries).

8. Tax Consequences.

(a) Tax Consultation. The Participant may suffer adverse tax consequences as a
result of his or her acquisition or disposition of the Stock Units. The
Participant will be solely responsible for satisfaction of any taxes that may
arise (including taxes arising under Section 409A of the Code) with respect to
the Award. The Corporation shall not have any obligation whatsoever to pay such
taxes. The Corporation has not and will not provide any tax advice to the
Participant. The Participant should consult with his or her own personal tax
advisors to the extent he or she deems advisable in connection with the
acquisition or disposition of the Stock Units.

(b) Withholding. Upon any distribution of shares of Common Stock in respect of
the Stock Units, the Corporation shall automatically reduce the number of shares
to be delivered by (or otherwise reacquire) the appropriate number of whole
shares, valued at their then fair market value (with the “fair market value” of
such shares determined in accordance with the applicable provisions of the
Plan), to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates. In the event that the Corporation cannot legally

 

3



--------------------------------------------------------------------------------

satisfy such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the Stock
Units, the Corporation (or a Subsidiary) shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 8 of the Plan, the
Plan Administrator may make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b) of this Award Certificate.

10. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

11. Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Section 6 with respect to the transfer of this Award
Certificate or any rights hereunder or of the Stock Units), and upon the
Corporation and its successors and assigns, regardless of any change in the
business structure of the Corporation, be it through spin-off, merger, sale of
stock, sale of assets or any other transaction.

12. Notices. Any notice to the Corporation contemplated by this Award
Certificate shall be in writing and addressed to it in care of its President;
and any notice to the Participant shall be addressed to him or her at the
address on file with the Corporation on the date hereof or at such other address
as he or she may hereafter designate in writing.

13. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Corporation and the Participant
with regard to the subject matter of this Award Certificate. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

14. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

15. Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.

16. Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). Any dispute or disagreement regarding the
Participant’s rights under this Award Certificate shall be settled solely by
binding arbitration in accordance with applicable rules of the American
Arbitration Association.

17. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.

 

SEMTECH CORPORATION a Delaware Corporation By:  

 

Title:  

 

 

4